DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “plurality of connection electrodes comprises a first sub-connection electrode and a second sub-connection electrode which are isolated from each other”, “an i-th connection electrode group comprises 10connection electrodes among the plurality of connection electrodes and first sub-connection electrodes in the i-th connection electrode group are electrically connected with a same first electrode lead among the plurality of first electrode leads, and second sub-connection electrodes in the i-th connection electrode group are respectively 15connected with different second electrode leads among the plurality of second electrode leads”, in the combination required by the claim.
Regarding claim 20, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “each of the plurality of connection electrodes comprises a first sub-connection electrode and a second sub-connection electrode which are isolated from each other” and “an i-th connection electrode group comprises 20connection electrodes among the plurality of connection electrodes, and first sub-connection electrodes in the i-th connection electrode group are electrically connected with a same first electrode lead among the plurality of first electrode leads, and second sub-connection electrodes in the i-th connection electrode group are 25respectively connected with different second electrode leads among the plurality of second electrode leads”, in the combination required by the claim.
Claims 2-19 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bok et al. [US 2019/0332224 A1] teaches a display device including a touch sensor and a driving method wherein plurality of touch electrodes may be arranged in a matrix. Bok et al. does not disclose first sub-connection electrodes are electrically connected with a same first electrode lead and second sub-connection electrodes are 25respectively connected with different second electrode leads among the plurality of second electrode leads.
Chen [US 2020/0185458 A1] discloses the organic light-emitting display panel which includes a plurality of touch electrodes extending in a first direction and arranged in a second direction; and a plurality of first leads one-to-one corresponding to the plurality of touch electrodes. Chen does not disclose first sub-connection electrodes are electrically connected with a same first electrode lead and second sub-connection electrodes are 25respectively connected with different second electrode leads among the plurality of second electrode leads.
Wang et al. [US 2016/0178949 A1] discloses the display panel which includes the touch display units are connected with detection circuits via the first electrode leads. Wang et al. does not disclose first sub-connection electrodes are electrically connected with a same first electrode lead and second sub-connection electrodes are 25respectively connected with different second electrode leads among the plurality of second electrode leads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/
Examiner, Art Unit 2891                                                                                                                                                                                           
/MARK W TORNOW/Primary Examiner, Art Unit 2891